STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                    NO.    2022    KW   0436

VERSUS


DEDRICK          LABEE                                                          APRIL       26,   2022




In    Re:          Dedrick       Labee,       applying     for    supervisory         writs,      21st
                   Judicial          District     Court,    Parish       of    Tangipahoa,         No.
                   2002627.




BEFORE:            GUIDRY,      HOLDRIDGE,       AND   CHUTZ,     JJ.


        STAY      DENIED.        WRIT    DENIED.


                                                    GH
                                                   WRC


        Guidry,          J.,    concurs       and would    deny    the   writ       application     on


the    showing made.




COURT       OF   APPEAL,        FIRST   CIRCUIT




        DEPUTY       CLERK      OF    COURT
                   FOR    THE   COURT